                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

NANCY WEBER,

                   Plaintiff,                            4:17-CV-3117

vs.
                                               MEMORANDUM AND ORDER
COUNTY OF LANCASTER,

                   Defendant.


      The plaintiff, Nancy Weber, is suing her former employer, Lancaster
County, for allegedly discriminating against her in violation of the Americans
with Disabilities Act (ADA), 42 U.S.C. § 12101 et seq.; violating the Family
Medical Leave Act (FMLA) 29 U.S.C. § 2601 et seq.; violating Nebraska Fair
Employment Practice Act (NFEPA) Neb. Rev. Stat. § 48-1101 et seq.; and
retaliating against her for activity protected by all three provisions.
      This matter is before the Court on the defendant's motion for summary
judgment (filing 54). For the reasons set forth below, the Court will grant that
motion in part and deny it in part.


                                I. BACKGROUND
      From 2000 until she was constructively discharged in May 2015, Weber
worked as a paralegal in the Child Support Division at the Lancaster County
Attorney's office. Filing 55 at 18. During the first few years of Weber's
employment, each child support matter was staffed using a "team approach"—
using one legal secretary and one paralegal. See filing 55 at 5. Under that
staffing method, legal secretaries generally worked to obtain child support
orders from the court (i.e., the establishment phase) while paralegals generally
monitored support payments and prepared bench warrants if obligations were
not being met (i.e., the enforcement phase). See filing 66 at 3; filing 69 at 1.
      But in 2013, the Division implemented a "single case owners" approach.
Under this case structure, a single employee, either a former secretary or
paralegal, now handled both the establishment and enforcement phase of any
given case. Filing 66 at 4; filing 69 at 2. Although County employees were not
required to transition to the single case owner approach, Weber allegedly
volunteered to switch to the new structure. See filing 58-2 at 28-29; 32. Under
the single case owner approach, Weber was now in charge of conducting
custodial party interviews, setting up case files, filing legal documents
electronically, and other tasks previously performed by legal secretaries
during the establishment phase of a given matter. See filing 58-2 at 29-30;
filing 66 at 4; filing 69 at 3-4. Weber also continued to perform her previous
enforcement duties––such as preparing support orders, monitoring child
support payments, and preparing bench warrants. See filing 66 at 3.
      The transition from the "team approach" to the "single case owner
approach" was, however, difficult for Weber. See filing 58-2 at 96. In particular,
Weber admits that while she was staying close to the required two-week
turnaround, she was having a hard time doing so. Filing 58-2 at 69.
      And while Weber attempted to adjust to work as a single case owner, she
also experienced personal hardships outside of the work place. On October
2014, Weber's husband had a heart attack requiring open heart surgery. See
filing 58-2 at 50. Weber used FMLA leave to take care of her husband while he
recovered. See filing 58-2 at 53. But, according to Weber, she was only
permitted to take intermittent rather than full FMLA leave. See filing 58-2 at
57. And because she was not allowed to take full leave, Weber contends that
she was required to work five hours a day, in addition to providing around-the-
clock care of her husband. Filing 58-2 at 57. The stress of having to juggle her

                                        2
responsibilities at work while also caring for her husband, Weber claims,
caused her rheumatoid arthritis to flare up. Filing 66 at 5.
      In an effort to accommodate her rheumatoid arthritis, Weber requested
the following accommodations: (1) a split keyboard, (2) a headset, (3) relocating
her files, and (4) to be transitioned back to a paralegal position under the team
approach (as opposed to the single case owner). See filing 58-2 at 126-127. The
County accommodated most of those requests: it provided Weber with a split
keyboard and a headset, and relocated her files to just outside her office door.
See filing 58-2 at 83; 126-127. But the County declined to transfer Weber to
cases still using the team approach. See filing 15 at 8; filing 58-2 at 83. So,
Weber continued to work as a single case owner and tried to keep her workload
at a manageable level. Filing 58-2 at 69.
      On April 7, 2016, Weber informed the County that she needed to take
FMLA leave for a surgery she had scheduled in May. See filing 58-2 at 67. The
foot surgery was necessary to repair a deformity in her foot caused by her
rheumatoid arthritis. See filing 66 at 1. But before her scheduled surgery, the
County informed Weber that she was required to attend a pre-disciplinary
meeting regarding purported performance issues. See filing 69 at 10.
      In that meeting, the County informed Weber that there were problems
with many of her case files. See filing 58-2 at 69. Specifically, the County noted
that Weber had not been keeping up with her workload. See filing 58-2 at 69.
Two days later, the County informed Weber that she could either retire, or be
terminated. Filing 58-2 at 70. When presented with that choice, Weber
reluctantly decided to retire. Filing 58-2 at 70.


                         II. STANDARD OF REVIEW
      Summary judgment is proper if the movant shows that there is no
genuine dispute as to any material fact and that the movant is entitled to

                                        3
judgment as a matter of law. See Fed. R. Civ. P. 56(a). The movant bears the
initial responsibility of informing the Court of the basis for the motion, and
must identify those portions of the record which the movant believes
demonstrate the absence of a genuine issue of material fact. Torgerson v. City
of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). If the movant does
so, the nonmovant must respond by submitting evidentiary materials that set
out specific facts showing that there is a genuine issue for trial. Id.
      On a motion for summary judgment, facts must be viewed in the light
most favorable to the nonmoving party only if there is a genuine dispute as to
those facts. Id. Credibility determinations, the weighing of the evidence, and
the drawing of legitimate inferences from the evidence are jury functions, not
those of a judge. Id. But the nonmovant must do more than simply show that
there is some metaphysical doubt as to the material facts. Id. In order to show
that disputed facts are material, the party opposing summary judgment must
cite to the relevant substantive law in identifying facts that might affect the
outcome of the suit. Quinn v. St. Louis County, 653 F.3d 745, 751 (8th Cir.
2011). The mere existence of a scintilla of evidence in support of the
nonmovant's position will be insufficient; there must be evidence on which the
jury could conceivably find for the nonmovant. Barber v. C1 Truck Driver
Training, LLC, 656 F.3d 782, 791-92 (8th Cir. 2011). Where the record taken
as a whole could not lead a rational trier of fact to find for the nonmoving party,
there is no genuine issue for trial. Torgerson, 643 F.3d at 1042.


                               III. DISCUSSION
      Weber's operative complaint challenges the County's decision not to
transfer her to a paralegal position under the team approach, as well as its
subsequent decision to constructively terminate her employment. Filing 15 at
7-15. Weber also contends that the County interfered with her right to take

                                        4
FMLA leave on at least two occasions: (1) in 2014 when her husband was
recovering from his heart attack, and (2) in 2016 when she tried to take FMLA
leave for a scheduled a foot surgery. Filing 69 at 10-11.
      The County argues that Weber's claims are time-barred and,
alternatively, that each allegation fails as a matter of law. Filing 54. The Court
will begin its analysis with Weber's claims that the County discriminated
against her disability before moving on to Weber's contentions that the County
interfered with her rights to FMLA leave and retaliated against her for
exercising her right to FMLA leave.


                              1. ADA AND NFEPA
      As briefly noted above, Weber alleges that the County engaged in
disability discrimination in violation of the Americans with Disability Act of
2008 (ADA), 42 U.S.C. § 12101 et seq. and the Nebraska Fair Employment
Practices Act (NFEPA), § 48-1101 et seq. Filing 15 at 8-15. In particular, Weber
claims that the County failed to reasonably accommodate her disability,
discriminated against her disability, and retaliated against her disability. The
County has moved for summary judgment on both of those claims.
      Before turning to the merits of that claim, however, the Court must
address the County's contention that Weber's allegations under the NFEPA
and ADA are time-barred. Under both statutory schemes, a plaintiff must file
a written charge of an alleged unlawful employment practice within 300 days
of the events giving rise to her claims. See Neb. Rev. Stat. § 48-1118(2); § 12117
(incorporating 42 U.S.C. § 200(e)-5(e)(1)). This 300-day clock begins to run at
the time of the discrete discriminatory or retaliatory act, and not when the
consequences of the act become most painful. Delaware State College v. Ricks,
449 U.S. 250, 258 (1980); Conner v. Reckitt & Colman, Inc., 84 F.3d 1100, 1102
(8th Cir. 1996). A discriminatory act can be the denial of a request for a

                                        5
reasonable accommodation, termination, failure to promote, denial of transfer,
or refusal to hire. See Dick v. Dickinson State University, 826 F.3d 1054, 1059
(8th Cir. 2016); Taxi Connection v. Dakota, MN & Eastern R.R. Corp., 513 F.3d
823, 825 (8th Cir. 2008). So, for Weber's ADA or NFEPA claim to be actionable,
the discriminatory act must have occurred on or after December 21, 2015––300
days before her formal charge was filed on October 11, 2016. Filing 15 at 7.
      Weber claims that the County violated the ADA and NFEPA: (1) when
the County denied Weber's request to be transferred back to cases using the
team approach, (2) when the County allegedly forced Weber to retire because
of her disability, and (3) when the County retaliated against Weber for seeking
an accommodation of her disability. See filing 15 at 7. With respect to Weber's
latter two contentions, those claims are clearly within the 300-day limitations
period. Indeed, Weber claims that in May 2016, she was discharged based, at
least in part, on the County's discriminatory and retaliatory animus toward
Weber's disability. See filing 66 at 22. That occurred just a few months before
Weber filed her charge and as such, Weber's discrimination claim is not barred.
See Dick, 826 F.3d at 1059.
      But Weber's request to be transferred back to cases using the "team
approach" is outside of the 300-day statutory window. Filing 58 at 27. As noted
above, the 300-day clock begins to run at the time the discriminatory act
occurred––not the time the consequences become most painful. Delaware State
College, 449 U.S. at 258; Conner, 84 F.3d at 1102. That means the window for
Weber's reasonable accommodation request began to run at the time Weber's
accommodation request was denied––on June 26, 2015––rather than at the
time she was terminated. See filing 58 at 27. But June 26, 2015 is
approximately 475 days before her formal charge was filed. And the Court is
not persuaded by Weber's contention that because she renewed her request to
return to the team setting in January 2015, that her accommodation claim is

                                      6
timely. See filing 66 at 19. After all, any subsequent request for the same
accommodation does not, and cannot, restart the statute of limitations period.
See Taxi Connection v. Dakota, Minnesota & E. R.R. Corp., 513 F.3d 823, 826
(8th Cir. 2008); see also Mercer v. Se. Pennsylvania Transit Auth., 26 F. Supp.
3d 432, 442 (E.D. Pa. 2014), aff'd sub nom. Mercer v. SEPTA, 608 F. App'x 60
(3d Cir. 2015); Brown v. Reg'l W. Med. Ctr., 916 N.W.2d 590, 597 (Neb. 2018).
         So, while Weber's disability discrimination and retaliation claims are not
barred by the statute of limitations, the County's denial of Weber's request to
be returned to a team setting is time-barred and cannot be considered for
Weber's disability claim. See Conner v. Reckitt & Colman, Inc., 84 F.3d 1100,
1102 (8th Cir. 1996).
         That brings the Court to the County's substantive argument: that Weber
cannot, as a matter of law, demonstrate that the County discriminated or
retaliated against Weber's disability. Filing 55 at 38. As an aside, Weber
appears to conflate her retaliation and disability discrimination claims––which
she generally advances under a cat's paw theory of liability that will be
discussed in more detail below. More specifically, Weber contends that Chief
Deputy County Attorney Cyr used County Attorney Joe Kelly as a dupe "in a
deliberate scheme to discriminate or retaliate" against Weber. Filing 66 at 13.
And Cyr's comments, Weber claims, create a factual dispute as to whether the
County's alleged discriminatory or retaliatory animus was the proximate cause
of Weber's constructive discharge. See Filing 66 at 13.
         But proof of a retaliation claim is not the same as a direct claim of
disability discrimination, so although Weber's evidence tends to overlap on
those two claims, the Court will analyze them separately.1



1   Because the discrimination and retaliation provisions in NFEPA are patterned after the
ADA, the Court will consider those claims under the same analysis used for ADA claims.
                                             7
                              (a) Disability Discrimination
         Weber may establish a claim of disability discrimination by offering
direct evidence of discrimination or by satisfying the McDonnell Douglas
burden-shifting framework. Hustvet v. Allina Health Sys., 910 F.3d 399, 412
(8th Cir. 2018). As best the Court can tell, Weber generally contends that there
is sufficient evidence to create a question for the fact-finder under either
framework.
         "Direct evidence" is evidence showing a specific link between the alleged
discriminatory animus and the challenged decision, sufficient to support a
finding by a reasonable fact finder that an illegitimate criterion actually
motivated the adverse employment action. More specifically, direct evidence
includes evidence of conduct or statements by persons involved in the decision-
making process that may be viewed as directly reflecting the alleged
discriminatory attitude, where it is sufficient to support an inference that
discriminatory attitude more likely than not was a motivating factor. Lipp v.
Cargill Meat Sols. Corp., 911 F.3d 537, 544 (8th Cir. 2018)
         Weber appears to argue that various comments made by Cyr constitute
direct evidence of disability discrimination.2 As noted above, to support why,



Ryan v. Capital Contractors, Inc., 679 F.3d 772, 777 (8th Cir. 2012); Orr v. Wal-Mart Stores,
Inc., 297 F.3d 720, 723 (8th Cir. 2002).

2   Weber's briefing does not articulate whether she is proceeding under the direct-evidence
framework. See filing 66 at 22. And according to the County, there is "no direct evidence of
retaliatory animus." Filing 55 at 38. But as the Eighth Circuit has found, "cat's paw cases
involve [] direct-evidence claims, e.g., Qamhiyah, 566 F.3d at 742; Richardson v. Sugg, 448
F.3d 1046, 1059-60 (8th Cir. 2006), not claims pursued through the McDonnell Douglas
burden-shifting framework." Diaz v. Tyson Fresh Meats, Inc., 643 F.3d 1149, 1152 (8th Cir.
2011). So, the Court will proceed with the understanding that Weber's cat's paw theory
relates to allegations of direct discrimination.
                                               8
in her view, there is evidence of disability discrimination Weber advances a so-
called cat's-paw theory of liability. Indeed, according to Weber, Cyr used final
decision maker, Kelly, as a dupe in a deliberate scheme to trigger a
discriminatory employment action. Ludlow v. BNSF Ry. Co., 788 F.3d 794, 802
(8th Cir. 2015) (applying the cat's paw theory on a NFEPA claim); see also
Bennett v. Riceland Foods, Inc., 721 F.3d 546, 551 (8th Cri. 2013); Othman v.
City of Country Club Hills, 671 F.3d 672, 676 (8th Cir. 2012); Qamhiyah v.
Iowa State Univ. of Sci. & Tech., 566 F.3d 733, 742 (8th Cir. 2009). That theory,
in essence, allows an employer to be vicariously liable for an adverse
employment action if one of its agents—other than the ultimate decision
maker—is     motivated    by   discriminatory     or   retaliatory   animus   and
intentionally and proximately causes the action. Ludlow, 788 F.3d at 802;
Staub v. Proctor Hospital, 562 U.S. 411 (2011).
      In this case, Weber argues that Cyr harbored discriminatory animus
against her because of her disability. See filing 66 at 14; see also Ludlow, 788
F.3d. at 802. To support that contention, Weber points to a conversation that
occurred during a March 19, 2015 pre-disciplinary meeting. See filing 69 at 7;
see also filing 66 at 9. During this meeting, Weber claims that Cyr told her
"that [her] hands looked fine, [and] asked [her] when [she] was going to
retire . . . ." Filing 69 at 8. Weber also claims that Cyr always opposed the idea
of placing Weber back in the team setting. See filing 66 at 14. Based on that
conduct, along with Cyr's comment about her hands, Weber claims the jury
could infer that Cyr used Kelly as a dupe for deliberate discrimination.
      But that argument fails for a number of reasons. To begin, even if the
Court were to assume, for sake of argument, that Cyr's comment could be
attributed to Kelly, Weber's claim still cannot survive summary judgment.
Indeed, Cyr's comment was made over one year before Weber was
constructively discharged. And a comment made nearly a year before from any

                                        9
conversations about termination actually began is simply too far removed from
Weber's actual termination to create an inference of discriminatory animus.
See Lors v. Dean, 746 F.3d 857, 866 (8th Cir. 2014).
      Moreover, courts must be careful to distinguish between comments
which demonstrate a discriminatory animus in the decisional process or those
uttered by individuals closely involved in employment decisions, from stray
remarks in the workplace, statements by non-decisionmakers, or statements
by decisionmakers unrelated to the decisional process. Id. But Cyr's offhanded
comment that Weber's hands "looked fine," filing 58-2 at 93, is precisely that—
a stray remark in the workplace. There is no evidence in the record that Cyr's
comment, however insensitive, had any bearing on the final decision to
terminate Weber's employment nearly one year after the comment was made.
Filing 69 at 8; see Ludlow, 788 F.3d at 802; Lors, 746 F.3d at 866.
      So, the Court concludes that Weber has failed to provide any direct
evidence of discrimination. Because there was not sufficient evidence of direct
evidence, to survive summary judgment, Weber must proceed using the three-
part McDonnell Douglas framework.
      Under the McDonnell Douglas framework, the plaintiff must first
establish a prima facie case of discrimination by demonstrating: (1) that the
plaintiff was disabled within the meaning of the ADA; (2) that the plaintiff was
qualified to perform the essential functions of the job with or without a
reasonable accommodation; and (3) a causal connection between an adverse
employment action and the disability. Lipp, 911 F,3d at 544. If the plaintiff
succeeds, the burden of production then shifts to the employer to show a
legitimate, nondiscriminatory reason for the adverse action. Id. The burden
then returns to the plaintiff to show that the employer’s proffered reason was
a pretext for discrimination. Id.


                                      10
      In this case, the parties' dispute turns on the issue of pretext. To
establish pretext, Weber must present sufficient evidence to demonstrate both
that the County's articulated reason for the adverse employment action was
false and that discrimination was the real reason for her termination.
Lindeman v. Saint Luke's Hosp. of Kansas City, 899 F.3d 603, 606 (8th Cir.
2018) Here, Weber claims that the County's proffered reason was not the true
reason for her termination. See filing 66 at 22. That is true, Weber claims,
because there is clear evidence of animus based on Cyr's statements. Filing 66
at 22. But for the same reasons discussed in the previous section, that
argument is based on a stray remark that is far too attenuated in time to
support an inference of discriminatory animus. Smith, 625 F.3d at 1088;
Wisbey, 612 F.3d at 676; Allen Health Sys., Inc., 302 F.3d at 833. So, the Court
will grant the County's motion for summary judgment on those grounds.


                                 (b) Retaliation
      Relatedly, the County claims that Cyr's retaliatory animus was the
proximate cause of Weber's termination. Filing 66 at 22. More specifically,
Weber contends that the County retaliated against her accommodation request
by scrutinizing her performance and searching for reasons to punish her for
that request. See filing 66 at 22. In the usual retaliation claim, the familiar
McDonnell Douglas framework applies. See Diaz, 643 F.3d at 1151. Under that
framework, the initial burden is on the plaintiff to establish a prima facie case,
consisting of evidence: (1) that he or she engaged in statutorily protected
activity; (2) an adverse employment action was taken against him or her; and
(3) a causal connection exists between the two events. Green v. Franklin Nat'l
Bank of Minneapolis, 459 F.3d 903, 914         (8th Cir. 2006). If the plaintiff
establishes a prima facie case, the burden then shifts to the defendant to show



                                       11
a non-retaliatory reason for the adverse employment action. Id. (quotation
marks omitted).
      In this case, the parties dispute whether Weber has established that the
County's legitimate, non-retaliatory reason was pretextual. See filing 55 at 39;
filing 66 at 22. To establish pretext, Weber may provide (1) indirect evidence
showing that the employer's proffered explanation is unworthy of credence
because it has no basis in fact, or (2) persuading the court that a prohibited
reason likely motivated the employer, which is dependent on showing
sufficient evidence of intentional retaliation exists for the fact finder to believe
plaintiff's allegations. Lors, 746 F.3d at 866. The first route, directly rebutting
the proffered reason as false, usually involves more than a rebuttal of the
employer's ultimate claims regarding its subjective motivations. It typically
involves a broader rebuttal of the employer's underlying factual claims. Id.
Under the second route, the plaintiff need not disprove the underlying factual
claims of the employer; instead, the second route focuses on rebuttal of the
employer's ultimate factual claim regarding the absence of retaliatory intent.
Id. In effect, a plaintiff may concede that the proffered reason, if truly the
motivating cause for the termination, would have been a sufficient basis for
the adverse action while arguing that the employer's proffered reason was not
the true reason for the action. Id.
      Similar to her discrimination claim, Weber contends that the County's
proffered reason for her termination was not the true reason for her
termination. To support that contention, Weber points to Cyr's alleged
retaliatory animus. Using the cat's paw theory of liability, Weber contends that
Cyr used Kelly as a dupe in a deliberate scheme to trigger a retaliatory




                                        12
employment action. Ludlow, 788 F.3d at 802.3 In particular, Weber claims that
Cyr's retaliatory animus is shown through Cyr's continued "search for grounds
to discipline Weber" after she requested to be transferred back to the team
setting in May 2015. Filing 66 at 23.
         But, as noted above, even if it were true that Cyr engaged in some sort
of a fishing expedition that could be attributed to Kelly, Weber's retaliation
claim still fails as a matter of law. For Weber's claim to succeed under a cat's
paw theory, the question for the Court is: "[Is] there, on the record as a whole,
a genuine dispute for trial on whether [Cyr's] retaliatory animus was a
proximate cause of [Weber's] firing?" Diaz, 643. F.3d at 1152.
         The Court thinks not. For instance, there is no evidence from which a
jury could conclude that Cyr's alleged retaliatory animus actually caused
Weber's termination. There is no evidence in the record that Cyr recommended
that Weber be terminated, much less any evidence that Kelly relied on any
recommendation from Cyr in making his determination about Weber's
employment.4 Id.; see also filing 58-3 at 14. In fact, the opposite is true. Kelly
testified that although he does his best to gather all the information about the
situation before he makes the decision, he ultimately made the decision to
terminate Weber "on [his] own." See filing 58-3 at 14. And there is nothing in
the record to suggest that Cyr's purported animus toward Weber, in any way,
infiltrated Kelly's decision making process. That means Cyr's alleged hostility



3   There is some tension in this argument. As discussed above, the Eighth Circuit has not yet
applied the cat's paw theory to claims under the McDonnell Douglas framework. See Diaz,
643. F.3d at 1152. But because his cat's paw theory fails on its own terms, the Court need not
address that internal tension.

4   The only evidence in the record is that Cyr made a recommendation in March that Weber
receive a one-day suspension for a different infraction. See filing 58-1 at 21.
                                              13
cannot support an inference that Cyr intended that Weber was fired in
retaliation for her requests to be switched back to the team approach. See Diaz,
643 F.3d at 1151.
      So, in sum, Weber's allegation that the County failed to accommodate
her disability by transferring her back to cases using the "team approach," is
barred by the statute of limitations. With respect to Weber's remaining
disability discrimination claims, Weber's explanation as to why, in her view,
the County's discriminatory or retaliatory animus was the reason for her
termination, is insufficient to create a genuine issue of material fact. Thus, the
Court will grant the County's motion for summary judgment on those grounds.


                                 2. FMLA CLAIM
      Weber's allegations that the County interfered with her right to leave
under the Family Medical Leave Act ("FMLA"), however, fare better. The
FMLA authorizes two types of claims: interference or retaliation. Sisk v.
Picture People, Inc., 669 F.3d 896, 899 (8th Cir. 2012). Confusion often arises
as to whether an employee's FMLA claim is really about interference with her
substantive rights, not discrimination or retaliation. Id.; Kauffman v. Fed.
Express Corp., 426 F.3d 880, 884 (7th Cir. 2005). The difference between the
two claims is that an interference claim merely requires proof that the
employer denied the employee her entitlements under the FMLA, while the
retaliation claim requires proof of retaliatory intent. Stallings, 447 F.3d at
1050. But in some circumstances, a given set of facts will fall clearly into either
(a)(1) or (a)(2); lines between the two categories are not hard and fast. Id.
       This is one of those cases. See filing 15 at 7. As such, Court will begin its
analysis with Weber's interference claim, before moving on to Weber's
retaliation claim.



                                        14
                                (a) Interference
      The FMLA entitles an eligible employee to twelve weeks of unpaid leave
during any twelve-month period if she has a serious health condition that
makes her unable to perform the functions of her position. 29 U.S.C. §
2612(a)(1)(D). Employees are also eligible for leave when certain family
members––spouse, son, daughter, or parent––have serious health conditions.
29 U.S.C. § 2611(13); 29 C.F.R. § 825.122(a). The Act makes it unlawful for an
employer to "interfere with, restrain, or deny" an employee who exercises or
attempts to exercise that right. 29 U.S.C. § 2615(a)(1).
      To succeed on a claim of FMLA interference, Weber must show she was
eligible for FMLA leave, the employer knew she needed FMLA leave, and the
employer denied her an FMLA benefit to which she was entitled. See Smith v.
AS Am., Inc., 829 F.3d 616, 621 (8th Cir. 2016); Hasenwinkel v. Mosaic, 809
F.3d 427, 432 (8th Cir. 2015). Weber argues that the County interfered with
her entitlement to FMLA leave on two occasions: (1) in November 2014 when
the County did not allow her to take full leave after her husband's open heart
surgery, and (2) in May 2016 when the County forced her to retire two days
before her scheduled FMLA leave. See filing 15 at 8-9.
      According to the County, however, both claims must be dismissed. In
particular, the County contends that its failure to provide full leave as opposed
to intermittent leave in 2014 is barred by the statute of limitations. See filing
55 at 25-28. And even if that alleged interference with Weber's FMLA leave is
not time-barred, it must be dismissed as a matter of law. See filing 55 at 25-
28. Finally, the County claims that Weber cannot demonstrate how, if at all,
the County interfered with Weber's FMLA leave in 2016 because her
employment was terminated before the County was able to approve her FMLA
leave. See filing 55 at 28.


                                       15
      The Court will begin with the County's statute of limitations argument.
For FMLA claims, Congress created a two-tiered statute of limitations.
Generally, the statute of limitations for an FMLA violation is "not later than 2
years after the date of the last event constituting the alleged violation for which
the action is brought." 29 U.S.C. § 2617(c)(1); Hanger v. Lake Cty., 390 F.3d
579, 582 (8th Cir. 2004). But where an employer engages in a "willful violation"
of the FMLA, the statute of limitations is extended to three years. 29 U.S.C. §
2617(c)(2); Hanger, 390 F.3d at 582.
      This lawsuit commenced on September 1, 2017––within the three-year
statute of limitations for willful violations, but outside the general two-year
limitations period. See filing 1 at 1; § 2617(c)(1)-(2). That means the question
for the Court is whether this case warrants the additional year for "willful"
violations. See 29 U.S.C. § 2617(c)(2); Hanger, 390 F.3d at 582.
      The FMLA does not, however, define willful. Nor has the Supreme Court
expressly defined "willful" in the context of the FMLA. Hanger, 390 F.3d at
582. But courts, including the Eighth Circuit, have applied the definition of
"willful" as explained in the context of the Fair Labor Standards Act to FMLA
claims. Id.; see also Bass v. Potter, 522 F.3d 1098, 1103 (10th Cir. 2008);
Hoffman v. Prof'l Med. Team, 394 F.3d 414, 417-18 (6th Cir. 2005); Porter v.
New York Univ. Sch. of Law, 392 F.3d 530, 531 (2d Cir. 2004); Hillstrom v. Best
Western TLC Hotel, 354 F.3d 27, 33 (1st Cir. 2003). And in the context of the
Fair Labor Standards Act, an employer engages in a willful violation when "the
employer either knew or showed reckless disregard for the matter of whether
its conduct was prohibited by the statute." Hanger, 390 F.3d at 582.
      Applying that standard to the present case, the Court concludes that
Weber has failed to provide the Court with sufficient evidence suggesting that
the County engaged in willful conduct. To the contrary, it is undisputed that
Weber did, in fact, receive intermittent FMLA leave to care for her husband in

                                        16
2014. See filing 58-2 at 121; filing 58 at 5. More specifically, the County allowed
Weber to take up to 480 hours of leave while her husband was recovering from
heart surgery. Filing 58 at 5. And the Court finds it difficult to image a scenario
where actually providing FMLA leave constitutes a willful violation. See 29
U.S.C. § 2617(c)(2); Hanger, 390 F.3d at 582. While it may be true that the
County should have provided full leave instead of intermittent leave, that
misunderstanding cannot rise to the level of a "reckless disregard" for the
FMLA. See e.g., Mozingo v. Oil States Energy, Inc., 661 F. App'x 828, 830 (5th
Cir. 2016) (a negligent violation does not constitute a willful violation); Crugher
v. Prelesnik, 761 F.3d 610, 617 (6th Cir. 2014) (determining that when the
employer was simply negligent in interpreting the employee's rights under the
FMLA, there is not enough evidence to support a finding of willfulness); Bass,
522 F.3d at 1104 (finding that when the employer endeavored to comply with
the FMLA, there was no willful violation.).
         So, the Court concludes that Weber has failed to establish that the
County willfully violated the FMLA. Hanger, 390 F.3d at 582. That means, the
general two-year statute of limitation period applies to Weber's allegations
that the County interfered with her right to FMLA leave in November 2014.
See 29 U.S.C. § 2617(c)(1). Because Weber filed this lawsuit on September 1,
2017––more than two years after the alleged November 2014 FMLA violation,
see filing 1 at 1—that claim is time-barred.5




5   Weber's complaint also references a request for medical leave on August 24, 2015 when she
had bronchitis that turned into pneumonia. See filing 15 at 5. But that leave request was
approved, and Weber returned to work on September 1, 2015. Filing 15 at 5. Even if that
could state some sort of FMLA claim, that allegation is barred by the two-year statute of
limitations. See 29 U.S.C. § 2617(c)(1).
                                              17
      Next, the County claims that Weber's allegations surrounding the
County's interference with her FMLA leave in May 2016 fail as a matter of
law. See filing 55 at 22-23. This is true, the County contends, because it would
have approved Weber's FMLA request had it not made the decision to
terminate her employment. See filing 55 at 23 n. 1.
      The Court does not agree. An employer is prohibited from interfering
with, restraining, or denying an employee's exercise of or attempted exercised
of any right contained in the FMLA. 29 U.S.C. § 2615(a)(1); Stallings, 447 F.3d
at 1050. Interference includes not only refusing to authorize FMLA leave, but
discouraging an employee from using such leave. It would also include
manipulation by a covered employer to avoid responsibilities under FMLA. 29
C.F.R. § 825.220(b); Stallings, 447 F.3d at 1050. In other words, an employer
"cannot use the taking of FMLA leave as a negative factor in employment
actions, such as hiring, promotions or disciplinary actions; nor can FMLA leave
be counted under ‘no fault’ attendance policies." 29 C.F.R. § 825.220(c). And an
employer's action that deters an employee from participating in protected
activities constitutes an "interference" or "restraint" of the employee's exercise
of his rights. Stallings, 447 F.3d at 1050.
      Simply put, when an employer attaches negative consequences to the
exercise of protected rights, it has "chilled" the employee's willingness to
exercise those rights because he or she does not want to be fired or disciplined
for doing so. Id. Here, a reasonable fact-finder could conclude that the County
"chilled" Weber's willingness to exercise her FMLA rights. See id. That is true
because, as Weber correctly points out, she informed the County of her need
for FMLA leave to undergo foot surgery on April 7, 2016. See filing 58-1 at 39;
filing 58-2 at 67. Shortly after she gave the County her formal FMLA
documentation, Weber was informed that she needed to attend a pre-
disciplinary meeting. See filing 58-2 at 70. After this meeting––and just days

                                       18
before Weber's scheduled foot surgery––her employment was terminated. See
filing 58-2 at 68. Based on that evidence, the fact-finder could reasonably infer
that the County attached negative consequences to Weber's exercise of her
rights under the FMLA.
      Even so, an employer who interferes with an employee's FMLA rights
will not be liable if the employer can prove it would have made the same
decision had the employee not exercised the employee's FMLA rights
employee's. Bacon v. Hennepin Cty. Med. Ctr., 550 F.3d 711, 715 (8th Cir.
2008). According to the County, Weber's performance was "plagued by
inefficiency and dishonesty, two problems that became more prevalent over
time." Filing 55 at 3. And it is Weber's performance rather than her request for
FMLA leave, that was the cause of her termination. Filing 55 at 3; 10-11.
Because the County terminated Weber for her poor performance, the County
contends that it is entitled to judgment as a matter of law.
      Again, the Court is not persuaded. While the record evidence illustrates
that Weber was having some difficulties keeping up on her workload, see filing
58-2 at 69, it is also true that those concerns could, at least arguably, be linked
to Weber's need to miss work for her foot surgery. Filing 58-2 at 70. And as
noted above, an employer cannot use the taking of FMLA leave as a negative
factor in employment actions. See Ballato v. Comcast Corp., 676 F.3d 768, 772
(8th Cir. 2012). Thus, a reasonable fact finder could determine that Weber's
need for FMLA leave was a factor in her termination––meaning the County
interfered with Weber's right to FMLA leave. Id. And a jury will make that
determination.


                                 (b) Retaliation
      Last, Weber claims that the County retaliated against her forcing her to
retire just two days before she would need to use FMLA leave for her foot

                                        19
surgery. A retaliation claim arises under § 2615(a)(2) if an employer takes
"adverse action" against an employee who "opposes any practice made
unlawful under the FMLA." Brown v. Diversified Distribution Sys., LLC, 801
F.3d 901, 909 (8th Cir. 2015). To establish a retaliation claim, Weber must
demonstrate that she (1) engaged in protected activity, (2) suffered an adverse
employment action, and (3) establish a causal connection between the
protected activity and the adverse employment action. Id.
         The parties do not dispute the first two elements. But the County does
claim that Weber cannot satisfy the third element––causation. Filing 55 at 39.
Specifically, the County claims that Weber has failed to connect the dots
between her termination and the County's failure to give her FMLA leave.
Filing 55 at 39. This is true, the County argues, because it has offered a
legitimate, non-retaliatory reason for its decision. Filing 55 at 39. And because
there was a legitimate reason for her termination, the County contends,
Weber's claim necessarily fails.6 Filing 55 at 39.
         When an employer comes forward with evidence of a "legitimate, non-
retaliatory reason" for the termination, the burden shifts back to the employee
to identify evidence sufficient to create a genuine issue of material fact as to
whether the employer's proffered explanation is merely a pretext for unlawful
retaliation. Id. There are at least two ways a plaintiff may demonstrate a
material question of fact regarding pretext. Id.; see also Torgerson v. City of
Rochester, 643 F.3d 1031, 1047 (8th Cir. 2011) (en banc). A plaintiff may show
that the employer's explanation is unworthy of credence because it has no basis




6   The Court notes that the County's argument tends to blur the parties' burdens of proof. See
Brown, 801 F.3d at 909. But, the parties' agree that the actual dispute hinges on the issue of
pretext. See filing 55 at 39; filing 66 at 18. So, the Court will, too, focus on pretext.
                                                20
in fact, or by persuading the court that a prohibited reason more likely
motivated the employer. See Brown, 801 F.3d at 909.
      Weber argues that the timing of her termination, which came a few days
after she received FMLA notice and a few days before she needed to take FMLA
leave, indicates that a "prohibited reason more likely" motivated the employer.
See filing 58-2 at 72; filing 69 at 10. Although "temporal proximity standing
alone" is generally insufficient to establish pretext, viewed "within the context
of the overall record, [it] may directly support an inference of retaliation, and
it may also affect the reasonableness of inferences drawn from other evidence."
Id. (quoting Wallace v. DTG Operations, Inc., 442 F.3d 1112, 1122 (8th Cir.
2006), abrogated on other grounds by Torgerson, 643 F.3d at 1043, 1058); see
also Eliserio v. United Steelworkers of America Local 310, 398 F.3d 1071, 1079-
80 (8th Cir. 2005).
      But here, there is less than one week between the time when Weber
submitted her FMLA paperwork and her termination. Filing 69 at 10. There is
also only two days between Weber's termination and the proposed start date
of her FMLA leave. Filing 69 at 10. Viewed together, the "temporal proximity
[between those events and Weber's termination] provides strong support for an
inference of retaliatory intent." Wallace, 442 F.3d at 1122; see also Brown, 801
F.3d at 909 (finding dispute of fact on issue of pretext when employee was
terminated five days after complaining that her FMLA rights were violated).
      And more fundamentally, the timing of Weber's termination is not the
only evidence in the record that creates a dispute of fact as to pretext. Indeed,
the Eighth Circuit has concluded that where an employer has known about its
stated reason for taking adverse action against an employee for an extended
period of time, but only acts after the employee engages in protected activity,
the employer's earlier inaction supports an inference of pretext. Brown, 801


                                       21
F.3d at 909. And as the County itself points out, Weber's performance had been
an issue for some time. See filing 55 at 39.
      For example, in March 2006, Weber received "in-house reprimand" due
to ongoing concerns that Weber had not completed work in a timely manner.
Filing 58 at 41. Several years later, in December, 2014, the County discovered
that Weber had failed to lift sanctions and activate an enforcement case on
time. See filing 58 at 34. On March 26, 2015, the County sent Weber a letter
proposing a one-day suspension based on its discovery that Weber had cases
awaiting actions that were nearly one month old. Filing 58 at 28. The next
month, the County also noted that Weber failed to take timely action on a task
in one of her case. Filing 58 at 34. On May 5, Weber received a written warning
to "improve [her] work performance in the administration of your caseload."
Filing 58 at 34. And in the first few months of 2016, the County also
documented various occasions where, in its view, Weber's performance fell
short. See filing 58 at 37.
       From this evidence, a fact-finder could reasonably infer that if Weber's
performance alone had been the true motivation for her termination, she would
have, or should have, been terminated earlier. Instead, Weber's termination
followed closely on the heels of the submission of her FMLA paperwork, see
filing 58-2 at 127, and just days before her need to actually take FMLA leave.
See id. Based on the factual disputes and the temporal proximity between
Weber's termination and her submission of FMLA paperwork and actual leave
date, Weber has identified genuine issues of material fact on whether "a
prohibited reason, rather than the employer's stated reason, actually
motivated" her termination. Torgerson, 643 F.3d at 1047. Accordingly, a jury
will resolve these factual disputes and the Court will deny the County's motion
for summary judgment on those grounds.


                                       22
                              IV. CONCLUSION
      In sum, the Court will grant the County's motion for summary judgment
on Weber's ADA and NFEPA claims. The Court will also grant the County's
motion for summary judgment as to Weber's allegations surrounding her 2014
FMLA leave. But the Court will deny the County's motion for summary
judgment on Weber's 2016 FMLA interference and retaliation claims, and this
matter will proceed to trial on those claims.


      IT IS ORDERED that the County's motion for summary judgment
      (filing 54) is granted in part and denied in part, as forth above.


      Dated this 1st day of April, 2019.

                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge




                                       23
